             Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 1 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (admitted pro hac vice)
     mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
 3   2600 El Camino Real, Suite 400                Joseph J. Mueller (admitted pro hac vice)
     Palo Alto, CA 94306                           joseph.mueller@wilmerhale.com
 4   Telephone: (650) 858-6000                     Timothy D. Syrett (admitted pro hac vice)
     Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
 5                                                 60 State Street
     WILMER CUTLER PICKERING                       Boston, MA 02109
 6     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (admitted pro hac vice)    Fax: (617) 526-5000
 7   leon.greenfield@wilmerhale.com
     Amanda L. Major (admitted pro hac vice)
 8   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
 9   Washington, DC 20006
     Telephone: (202) 663-6000
10   Fax: (202) 663-6363

11   Attorneys for Plaintiffs
     Intel Corporation, Apple Inc.
12
                                UNITED STATES DISTRICT COURT
13

14                           NORTHERN DISTRICT OF CALIFORNIA

15                                     SAN FRANCISCO DIVISION

16   INTEL CORPORATION, APPLE INC.,
17                                   Plaintiffs,     Case No. 3:19-cv-07651-EMC

18          v.
                                                     PLAINTIFFS’ MEMORANDUM OF
19   FORTRESS INVESTMENT GROUP LLC,                  POINTS AND AUTHORITIES IN
     FORTRESS CREDIT CO. LLC, UNILOC 2017            OPPOSITION TO DEFENDANTS’ JOINT
20   LLC, UNILOC USA, INC., UNILOC                   MOTION TO DISMISS AND TO STRIKE
21   LUXEMBOURG S.A.R.L., VLSI                       PLAINTIFFS’ SECOND AMENDED
     TECHNOLOGY LLC, INVT SPE LLC,                   COMPLAINT
22   INVENTERGY GLOBAL, INC., and IXI IP,
     LLC,
23
                                     Defendants.
24

25

26

27     Case No. 3:19-cv-07651                           MEMORANDUM IN OPPOSITION TO JOINT
                                                        MOTION TO DISMISS AND TO STRIKE
28
               Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 2 of 49

                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                                                 TABLE OF CONTENTS
     I.       Introduction ......................................................................................................................... 1
 2

 3   II.      The Second Amended Complaint ....................................................................................... 2

 4            A.         New Allegations Regarding Patent Markets ........................................................... 3

 5            B.         New Allegations of Direct Evidence of Anticompetitive Effects ........................... 5

 6                       1.         Non-Assertion by Prior Owners of Aggregated Patents Because of
                                    Competitive Constraints.............................................................................. 5
 7
                         2.         Low Pre-Aggregation Acquisition Prices or Valuations of Aggregated
 8                                  Patents ......................................................................................................... 6
 9
                         3.         Defendants Have Demanded or Obtained Supracompetitive Royalties ..... 8
10
                         4.         Defendants Objected to Allowing Plaintiffs to Use Relevant Evidence
11                                  under Seal from the Patent Litigations...................................................... 10

12            C.         New Allegations of Agreements in Restraint of Trade ......................................... 10
13            D.         Additional Allegations of Competitive Harms ..................................................... 12
14   III.     The Legal Standard ........................................................................................................... 12
15
     IV.      Argument .......................................................................................................................... 13
16
              A.         Plaintiffs Have Adequately Alleged Nine Relevant Patent Markets .................... 13
17
                         1.         The SAC Alleges Direct Evidence of Anticompetitive Effects Based on
18                                  Supracompetitive Pricing .......................................................................... 17

19                       2.         Direct Evidence of Anticompetitive Effects Obviates Any Requirement to
                                    Allege Market Shares ................................................................................ 30
20
              B.         Plaintiffs Have Adequately Pled Antitrust Injury ................................................. 30
21

22                       1.         Plaintiffs Have Alleged that Defendants’ Anticompetitive Conduct
                                    Resulted in Supracompetitive Royalties ................................................... 31
23
                         2.         Plaintiffs’ Litigation Costs Constitute Antitrust Injury ............................ 32
24
              C.         Plaintiffs Have Adequately Alleged a Section 1 Claim ........................................ 33
25
              D.         Plaintiffs Have Adequately Alleged a Section 7 Claim ........................................ 38
26
              E.         Plaintiffs Have Adequately Alleged UCL Claims ................................................ 39
27

28        Case No. 3:19-cv-07651                                             i        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                      MOTION TO DISMISS AND TO STRIKE
           Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 3 of 49

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   V.   Conclusion ........................................................................................................................ 40

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    Case No. 3:19-cv-07651                                           ii        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                 MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 4 of 49

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1                                                 TABLE OF AUTHORITIES

 2                                                                                                                               Page(s)
 3   Cases
 4   Am. Ad. Mgmt., Inc. v. Gen. Tel. Co. of Cal.,
 5      190 F.3d 1051 (9th Cir. 1999) .................................................................................................30

 6   Am. Ad Mgmt., Inc. v. GTE Corp.,
        92 F.3d 781 (9th Cir. 1996) .....................................................................................................31
 7
     Apple, Inc. v. Samsung Elecs.,
 8      No. 11-CV-01846-LHK, 2012 WL 2571719 (N.D. Cal. June 30, 2012) ................................32
 9   Barry v. State Bar of Cal.,
        386 P.3d 788 (Cal. 2017) .........................................................................................................39
10

11   Bhan v. NME Hosps., Inc.,
        929 F.2d 1404 (9th Cir.1991) ..................................................................................................38
12
     Bio-Rad Labs., Inc. v. 10X Genomics, Inc.,
13      483 F. Supp. 3d 38 (D. Mass. 2020) ........................................................................................27
14   Byars v. Bluff City News Co.,
        609 F.2d 843 (6th Cir. 1979) ...................................................................................................19
15

16   Cal. Dental Ass’n v. F.T.C.,
        224 F.3d 942 (9th Cir. 2000) ...................................................................................................34
17
     Cargill Inc. v. Budine,
18      No. 07-349, 2007 WL 2506451 (E.D. Cal. Aug. 30, 2007) .....................................................14

19   Ctr. for Envtl. Health v. Vilsack,
         2015 U.S. Dist. LEXIS 131773 (N.D. Cal. Sept. 29, 2015) ....................................................15
20
     Coal. For ICANN Transparency, Inc. v. VeriSign, Inc.,
21
        611 F.3d 495 (9th Cir. 2010) .................................................................................12, 13, 31, 36
22
     Dunn v. Phx. Newspapers, Inc.,
23      735 F.2d 1184 (9th Cir. 1984) .................................................................................................34

24   E & E Co., Ltd. v. Kam Hing Enter., Inc.,
        429 Fed. Appx. 632 (9th Cir. 2010) ...................................................................................19, 20
25
     E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc.,
26
         637 F.3d 435 (4th Cir. 2011) ...................................................................................................13
27

28      Case No. 3:19-cv-07651                                          iii      MEMORANDUM IN OPPOSITION TO JOINT
                                                                                 MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 5 of 49

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1

 2

 3   Equilon Enter. v. Consumer Cause, Inc.,
        29 Cal. 4th 53 (2002) ...............................................................................................................40
 4

 5   Forsyth v. Humana, Inc.,
        114 F.3d 1467 (9th Cir. 1997) ...........................................................................................28, 29
 6
     F.T.C. v. Actavis, Inc.,
 7      570 U.S. 136 (2013) .................................................................................................................36
 8   F.T.C. v. Ind. Fed’n of Dentists,
        476 U.S. 447 (1986) .................................................................................................................38
 9
     F.T.C. v. Lab. Corp. of Am.,
10
        No. CV 10-1873-AG, 2011 WL 3100372 (C.D. Cal. Mar. 11, 2011) .....................................38
11
     F.T.C. v. Whole Foods Mkt., Inc.,
12      548 F.3d 1028 (D.C. Cir. 2008) ...............................................................................................38

13   Helix Milling Co. v. Terminal Flour Mills Co.,
        523 F.2d 1317 (9th Cir. 1975) .................................................................................................35
14
     Hurricane Shooters, LLC v. Emi Yoshi, Inc.,
15
        No. 8:10-CV-762-T-30AEP, 2010 WL 4983673 (M.D. Fla. Dec. 2, 2010) ............................36
16
     Hynix Semiconductor Inc. v. Rambus, Inc.,
17      527 F. Supp. 2d 1084 (N.D. Cal. 2007) .............................................................................32, 33

18   In re Abbott Labs. Norvir Anti-Tr. Litig.,
         562 F. Supp. 2d 1080 (N.D. Cal. 2008), rev’d sub nom. John Doe 1 v. Abbott
19       Labs., 571 F.3d 930 (9th Cir. 2009).........................................................................................28
20   In re Aggrenox Antitrust Litig.,
21       94 F. Supp. 3d 224 (D. Conn. 2015) ........................................................................................28

22   In re Ciba-Geigy Ltd.,
         123 F.T.C. 842, 1997 FTC LEXIS 85 (Mar. 24, 1997) ...........................................................26
23
     In re Mercedes-Benz,
24       No. 99-4311(WHW), 2006 WL 2129100 (D.N.J. July 26, 2006) ...........................................31
25   In re Union Oil Co. of Calif.,
         2005 WL 906396 (Mar. 9, 2005) .............................................................................................27
26

27

28      Case No. 3:19-cv-07651                                           iv        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                   MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 6 of 49

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   In re Union Oil Co. of Calif.,
         138 F.T.C. 1 (July 7, 2004) ......................................................................................................18
 2
     In re: Zinc Antitrust Litig.,
 3       No. 14-CV-3728 (KBF), 2016 WL 3167192 (S.D.N.Y. June 6, 2016) ...................................28
 4
     Intellectual Ventures I LLC v. Capital One Fin. Corp.,
 5       99 F. Supp. 3d 610 (D. Md. 2015) ...........................................................................................39

 6   Manzarek v. St. Paul Fire & Marine Ins. Co.,
       519 F.3d 1025 (9th Cir. 2009) .................................................................................................13
 7
     McLain v. Real Est. Bd. of New Orleans, Inc.,
 8     444 U.S. 232 (1980) .................................................................................................................34
 9
     Newcal Indus., Inc. v. Ikon Office Sol.,
10      513 F.3d 1038 (9th Cir. 2008) .................................................................................................13

11   Oltz v. St. Peter’s Cmty. Hosp.,
         861 F.2d 1440 (9th Cir. 1988) .................................................................................................38
12
     PNY Techs., Inc. v. SanDisk Corp.,
13     No. 11-CV-04689-WHO, 2014 WL 2987322 (N.D. Cal. July 2, 2014)..................................34
14   Ralph C. Wilson Indus., Inc. v. Am. Broad. Cos., Inc.,
15      598 F. Supp. 694 (N.D. Cal. 1984) ..........................................................................................36

16   Rebel Oil Co. v. Atl. Richfield Co.,
        51 F.3d 1421 (9th Cir. 1995) ...................................................................................................38
17
     ResQNet.com, Inc. v. Lansa, Inc.,
18      594 F.3d 860 (Fed. Cir. 2010)..................................................................................................25
19   Reyes v. United States,
        No. CV F 09-319 LJO SMS, 2010 U.S. Dist. LEXIS 3447 (E.D. Cal. Jan. 19,
20
        2010) ......................................................................................................................15, 18, 24, 25
21
     Shroyer v. New Cingular Wireless Servs., Inc.,
22      622 F.3d 1035 (9th Cir. 2010) .................................................................................................13

23   Spectators’ Commc’n Network Inc. v. Colonial Country Club,
        253 F.3d 215 (5th Cir. 2001) ...................................................................................................35
24
     TransWeb, LLC v. 3M Innovative Props. Co.,
25
        812 F.3d 1295 (Fed. Cir. 2016)................................................................................................32
26

27

28      Case No. 3:19-cv-07651                                             v         MEMORANDUM IN OPPOSITION TO JOINT
                                                                                     MOTION TO DISMISS AND TO STRIKE
                Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 7 of 49

                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED




 1   TwoRivers v. Lewis,
        174 F.3d 987 (9th Cir. 1999) ...................................................................................................15
 2
     United States v. E.I. du Pont de Nemours & Co.,
 3      353 U.S. 586 (1957) .................................................................................................................38
 4
     United States v. LSL Biotechnologies,
 5      379 F.3d 672 (9th Cir. 2004) .................................................................................12, 14, 15, 27

 6   United States v. Microsoft Corp.,
        253 F.3d 34 (D.C. Cir. 2001) ...................................................................................................19
 7
     United States v. Singer Mfg.,
 8      374 U.S. 174 (1963) .................................................................................................................36
 9
     United States ex rel. Fryberger v. Kiewit Pac. Co.,
10      41 F. Supp. 3d 796 (N.D. Cal. 2014) .......................................................................................13

11   Vizio, Inc. v. Funai Elec. Co.,
         No. CV 09-0174 (AHM), 2010 WL 7762624 (C.D. Cal. Feb. 3, 2010) ..................................19
12
     VLSI Tech. LLC v. Intel Corp.,
13      No. 6:21-cv-00299-ADA (W.D. Tex.), ECF Nos. 592, 593 ....................................................25
14

15
     Federal Rules
16
     Federal Rule of Civil Procedure 8(a)(2) ........................................................................................12
17

18

19

20

21

22

23

24

25

26

27

28      Case No. 3:19-cv-07651                                           vi        MEMORANDUM IN OPPOSITION TO JOINT
                                                                                   MOTION TO DISMISS AND TO STRIKE
               Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 8 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   I.       INTRODUCTION

 2            Plaintiffs’ Second Amended Complaint (“SAC”) describes in great detail Defendants’

 3   ongoing anticompetitive patent aggregation scheme. In response to this Court’s Order on the
 4
     Motion to Dismiss Plaintiffs’ Amended Complaint (“Order on 2d MTD”), Plaintiffs have added
 5
     significant new and more specific allegations. Those include many details regarding the purchase
 6
     prices for the relevant patents and how, by eliminating competitive alternatives through their patent
 7
     aggregation scheme, Defendants have been able to seek supracompetitive royalties, ones far higher
 8

 9   than the purchase prices would suggest are possible. The SAC details how Defendants’ conduct

10   has anticompetitively inflated royalties, reduced licensing output and innovation, and imposed
11   substantial litigation costs on Plaintiffs. These allegations plainly and more than sufficiently state
12
     Sherman Act and California Unfair Competition Law (“UCL”) claims.
13
              Defendants make meritless arguments that disregard the new allegations, wrongly calling
14
     them “cosmetic and unavailing.” See Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’
15

16   Second Amended Complaint (“MTD SAC”), Dkt. No. 244 at 1. They also fail to acknowledge

17   that the Court already found certain of Plaintiffs’ allegations (and relevant antitrust markets)

18   sufficiently pleaded. Id. at 9-15. Defendants once again seek to hold Plaintiffs to a pleading
19
     standard that is inappropriate for a motion to dismiss, demanding that Plaintiffs present evidentiary
20
     proof that would be required only at summary judgment and could only be adduced during
21
     discovery, and urging the Court to deny Plaintiffs the benefit of inferences to which they are
22
     entitled at this stage. Further, when Plaintiffs filed motions in other litigations to gain access to
23

24   the very facts that Defendants say are lacking in the SAC—and that the Court indicated were

25   relevant during oral argument—Defendants opposed those motions only to now argue that the

26   absence of those facts is fatal to Plaintiffs’ complaint. MTD SAC at 21. Defendants’ obstruction
27
     should not be rewarded.
28
          Case No. 3:19-cv-07651                    1       MEMORANDUM IN OPPOSITION TO JOINT
                                                            MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 9 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1           When evaluated against the proper standard, Plaintiffs have adequately pleaded Section 1,

 2   Section 7, and UCL claims. The Court should reject Defendants’ attempt to avoid liability for
 3
     their ongoing wrongdoing, and deny the motion.
 4
     II.     THE SECOND AMENDED COMPLAINT
 5
             The Court granted Defendants’ motion to dismiss the First Amended Complaint (“FAC”)
 6
     without prejudice, stating that “it may be that Plaintiffs are able to cure the deficiencies” identified
 7
     in the Order. Order on 2d MTD at 29. The Court identified several areas in which Plaintiffs should
 8
     allege more specifics in an amended complaint. Id. On March 8, 2021, Plaintiffs filed their SAC,
 9
     adding 27 pages of extraordinary detail beyond that in the Amended Complaint. As described
10
     below, the SAC cures each of the pleading deficiencies the Court identified:
11
                Narrowed market definitions. The Court found three of Plaintiffs’ patent markets in
12
                 the Amended Complaint to be sufficiently pleaded, Order on 2d MTD at 17-19, but
13
                 found that the remaining six were “facially overbroad” because they described markets
14
                 the Court concluded were “ultimately no different from the general technical field.” Id.
15
                 at 15-19. To address that concern, the SAC alleges six narrowed markets based on
16
                 specific functions within technical fields. SAC ¶¶ 212-389, 414-36.
17
                Direct evidence of anticompetitive effects. The Court determined that the Amended
18
                 Complaint “suggest[ed] that supracompetitive pricing is possible,” but did not rise to
19
                 the level of plausibility required under Twombly and Iqbal. See Order on 2d MTD at
20
                 23-27. Plaintiffs have added to the SAC specific allegations regarding how Defendants
21
                 acquired at low cost patents that were never asserted by their prior owners and have
22
                 now, with the benefit of the elimination of competition as a result of the patent
23
                 aggregation, sought and obtained supracompetitive royalties. See SAC ¶¶ 164-67, 169,
24
                 177-80, 197-99, 208, 234-36, 243-44, 246, 264-72, 276-79, 295, 298-99, 343-46, 381-
25
                 82, 384, 404-05, 407, 409-10. In other words, Plaintiffs have demonstrated clear
26

27

28
       Case No. 3:19-cv-07651                          2        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 10 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1              before-and-after effects of patent aggregation that show supracompetitive royalties

 2              enabled by the challenged acquisitions and address the Court’s stated concerns.

 3             Clarifying the agreements under the Section 1 claim. The Court indicated that it is
 4              unclear whether Plaintiffs are “claiming that each PAE worked with Fortress to

 5              aggregate the patents the PAE has” or are claiming that each “PAE knew Fortress

 6              would aggregate the PAE’s patents with another PAE’s patents in the same market (i.e.,

 7              the PAE was just contributing to Fortress’s ‘pot of patents,’ so to speak).” Order on 2d

 8              MTD at 11 n.6. The SAC makes clear that it is the latter. SAC ¶¶ 55-56, 76-77.

 9                  New Allegations Regarding Patent Markets

10          The Court ruled that three of Plaintiffs’ patent markets are sufficiently pleaded: the

11   Network-Based Voice Messaging Patents Market, the Remote Software Updates Patents Market,

12   and the MOSFET Channel Fabrication Patents Market. See Order on 2d MTD at 17-19. In the

13   SAC, Plaintiffs allege six additional markets consisting of patents covering substitute technologies

14   to perform specific functions in discrete technological fields—the same type of allegations the

15   Court found sufficient to allege cognizable patent markets in the Amended Complaint. See SAC

16   ¶¶ 145-435; see also Order on Am. Compl. at 17-19. Those six additional patent markets are

17   (1) the Mobile Device-to-Device Communication Through a Network-Coupled Intermediary

18   Device Patents Market, (2) the Preventing Stalls for Cache Misses Patents Market, (3) the

19   Arbitrating Multiple Requests to Access a Memory Bus Patents Market, (4) the Third-party Device

20   Authorization Through Limitation of Information Exchanged Patents Market, (5) the Generating

21   Alerts Based on Blood Oxygen Level Patents Market, and (6) the Remote Enabling and Disabling

22   of Software Components Patents Market.

23          For each patent market, Plaintiffs have alleged in detail how the market is comprised of

24   patents covering substitute technologies to perform a specific function within a technology field

25   and identified details regarding the patents Defendants have aggregated. For example:

26                 Mobile device-to-device communication techniques enable two or more mobile
                    devices to communicate over a network efficiently and securely. The Mobile
27                  Device-to-Device Communication Through a Network-Coupled Intermediary
                    Device Patents Market includes patents claiming technologies that use a network-
28
       Case No. 3:19-cv-07651                        3       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
         Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 11 of 49

            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1               coupled intermediary device to enable the mobile device, once connected to the
                 network-coupled intermediary device, to communicate with other devices over the
 2               network through the intermediary device. Such communications between devices
                 through a network-coupled intermediary device are distinguished from two devices
 3               communicating directly with each other without a network-coupled intermediary
                 device, e.g., two devices communicating directly through Bluetooth, or two devices
 4               communicating over networks to which they each have native access. These
                 techniques avoid the limitations on communications faced by direct device-to-
 5               device communications. SAC ¶ 212.

 6              Cache memories are higher performance memories used to store data likely to be
                 requested by the processor and there are many cache management techniques aimed
 7               at preventing cache misses, i.e., to ensure the information likely to be requested
                 exists in the cache memory. Id. ¶ 248. The Preventing Stalls for Cache Misses
 8               Patents Market includes patents that claim techniques attempting to minimize the
                 effects of a cache miss to prevent a stall or prolonged delay. Id.
 9
                Electronic devices commonly have multiple processors or components that share
10               memory. The Arbitrating Multiple Requests to Access a Memory Bus Patents
                 Market includes patents that cover techniques comprising algorithms for resolving
11               contentions among multiple concurrently pending requests to access a memory bus,
                 i.e., techniques that determine the order in which the requests are processed. These
12               techniques comprise algorithms for resolving contentions among multiple
                 concurrently pending requests to access the memory bus. Id. ¶ 282.
13

14              Device authorization is a means to restrict access in a computer network to only
                 authorized, trusted devices to protect data security. The Third-party Device
                 Authorization Through Limitation of Information Exchanged Patents Market
15               includes patents that cover techniques for securely communicating with a third-
                 party authorizer when requesting authorization to access a network resource by
16               limiting the type and format of information exchanged with the third-party
                 authorizer, which reduces the likelihood of another entity discovering or spoofing
17               the authorization request. These limitations often include requirements that the
                 information exchange be limited to particular user or device identifiers, which may
18               be transmitted in specifically formatted messages (e.g., challenge/response
                 messages). Id. ¶¶ 302-03.
19

20              Health monitoring enables certain types of electronic devices (e.g., smartphones,
                 medical devices) to monitor and process patient data from sensors. There are an
21               increasing number of tasks that electronic devices can perform to track a wearer’s
                 movement and physical condition. The Generating Alerts Based on Blood Oxygen
22               Level Patents Market includes patents claiming technologies that generate alerts
                 when a user’s blood oxygen level is determined to be irregular (e.g., outside of a
23               target range). Id. ¶ 356.

24              The field of digital rights management addresses the need for license holders (such
                 as software providers) to implement security features to limit content to authorized
25               users. The Remote Enabling and Disabling of Software Components Patents
                 Market includes patents covering techniques for remotely enabling and disabling
26               the use of software components on a computing device. Using these techniques
                 enables a remote server to manage and enforce a set of pre-negotiated privileges
27               for a user, the privileges indicating whether the user is entitled to use specified
                 portions of a software program. Id. ¶ 413.
28
     Case No. 3:19-cv-07651                      4        MEMORANDUM IN OPPOSITION TO JOINT
                                                          MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 12 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1
            The SAC explains how these narrower patent markets include only alternative technologies
 2
     used for specific functions within a general technical field, rather than a general technical field
 3
     itself. Plaintiffs also submitted, as Exhibit A, a table that summarizes salient facts regarding the
 4
     patents aggregated by Defendants in the Relevant Patents Markets.
 5
                    New Allegations of Direct Evidence of Anticompetitive Effects
 6
            The Court identified six concerns with Plaintiffs’ allegations of direct evidence of
 7
     anticompetitive effects in the FAC and concluded that Plaintiffs’ allegations, while possible, did
 8
     not rise to the level of plausibility required under Twombly. Order on 2d MTD at 23-25. Plaintiffs
 9
     have addressed each of these concerns. The SAC includes new, detailed allegations of direct
10
     evidence of anticompetitive effects. Specifically, the SAC details how prior owners of patents in
11
     the relevant markets did not previously assert those patents, despite having asserted many other
12
     patents; how Defendants acquired (or valued) aggregated patents for low amounts that reflected
13
     their value before they were aggregated with alternative patents; and how Defendants then asserted
14
     the aggregated patents seeking or obtaining supracompetitive royalties because they no longer
15
     faced competitive constraints that the aggregation of substitutes eliminated. Each of these is
16
     discussed within this Section B, as well as Defendants’ objections to allowing Plaintiffs to use
17
     relevant evidence that was subject to protective orders in patent cases. As discussed in Section D,
18
     the SAC contains additional details about how Defendants’ aggregation has harmed competition
19
     and innovation.
20
                    1.      Non-Assertion by Prior Owners of Aggregated Patents Because of
21                          Competitive Constraints.
22          As the SAC explains, “almost all of the patents that Defendants have aggregated and
23   asserted against Intel and Apple were not previously asserted by their prior owners—sophisticated
24   companies, many of which had experience asserting patents. The prior owners’ behavior indicated
25   a willingness to litigate when that litigation was in their profit-maximizing interests. But until
26   competition was eliminated as a result of aggregation, assertions of the patents that were ultimately
27

28
       Case No. 3:19-cv-07651                        5        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 13 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   asserted against Apple and Intel had insufficient expected value to make the assertions worth the

 2   costs to those prior owners.” SAC ¶ 12.

 3          The SAC details how the former owners of patents Defendants have frequently asserted

 4   other patents but not those aggregated by Defendants:

 5                 For example, Koninklijke Philips Electronics N.V. (“Philips”), the former owner of
                    the ’252 and ’008 patents, had brought at least 79 patent enforcement actions,
 6                  including against Intel. SAC ¶¶ 163-64. Further, when Philips owned the ’252
                    patent, it (along with other prior owners) “never pursued infringement claims
 7                  against Apple for functionality that then existed in Apple products and that Uniloc
                    2017 has later accused of infringement.” Id. ¶ 165.
 8
                   Likewise, Freescale, the former owner of the ’009, ’761, ’014, ’303, and ’357
 9                  patents, “asserted numerous patents in cases against a variety of defendants over
                    the years, indicating that it was capable and willing to do so in the appropriate
10                  circumstances,” but never asserted any of those patents. Id. ¶ 263. Indeed,
                    Freescale publicly disclosed that “[i]n situations where we believe that a third party
11                  has infringed on our intellectual property, we enforce our rights through appropriate
                    legal means to the extent that we determine the potential benefits of such actions
12                  outweigh any costs involved.” Id. ¶ 265.

13                 Huawei, the former owner of the ’579 patent, has a history of patent assertions,
                    including at least 9 patent enforcement actions. Id. ¶¶ 165-66.
14
                   IBM, the former owner of the ’228 patent, has a history of patent assertions,
15                  including at least 12 patent enforcement actions. Id. ¶¶ 197-98.

16                 Hewlett-Packard and HP Development, the former owners of the ’127 and ’134
                    patents, have a history of patent assertions, including at least 17 patent enforcement
17                  actions brought by Hewlett-Packard and 4 patent enforcement actions brought by
                    HP Development. Id. ¶¶ 234-35.
18
                   NXP and Breakwaters held the ’331 patent when Intel products existed that VLSI
19                  has since accused of infringement, yet NXP and Breakwaters did not enforce the
                    patent at the time, though NXP has a history of patent assertions, including at least
20                  eight patent enforcement actions. Id. ¶¶ 266-67; see also id. ¶¶ 277-78, 294, 342-
                    45, 403-04.
21
                    2.     Low Pre-Aggregation Acquisition Prices or Valuations of Aggregated
22                         Patents.

23          The SAC also explains in detail that patents Defendants aggregated were either acquired

24   or valued at low amounts before aggregation and the resulting elimination of competition enabled

25   Defendants to seek or obtain supracompetitive royalties. SAC ¶ 13 (“The prior owners were

26   willing to sell the patents to Defendants at prices that are far below the post-aggregation amounts

27

28
       Case No. 3:19-cv-07651                        6        MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 14 of 49
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 15 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1                  of licensing its intellectual property and that boasted having a ‘World Class Team’
                    to license its patents.” Id.
 2
     See generally SAC Ex. A.
 3
                    3.      Defendants Have Demanded or Obtained Supracompetitive Royalties.
 4
            The SAC also explains in detail how Defendants have demanded or obtained
 5
     supracompetitive royalties well above what would have been expected based on the acquisition
 6
     prices or pre-aggregation valuations for those patents.
 7
            To start, the SAC explains how litigation demands—even if they have not yet actually been
 8
     paid—“should reflect the patent holder’s good faith valuation of its patent in the market” and that
 9
     they “are submitted as part of court-ordered exchanges of information between parties where the
10
     lawyers acting for Defendants are under ethical and professional obligations to litigate with
11
     candor.” Id. ¶ 11. “Accordingly, Defendants’ damages demands should represent their good faith
12
     estimate of the perceived value of their patents in the relevant markets and the amounts they
13
     genuinely expect to receive from Apple or Intel if they prevail in litigation. Even if Intel and Apple
14
     dispute these figures (and liability for the asserted patents), they must take them seriously because
15
     Defendants have indicated they will pursue them.” Id. Indeed, given the seriousness with which
16
     it views these demands, Intel “has disclosed to investors in its securities filings VLSI’s damages
17
     demands in various cases.” Id. Moreover, the SAC explains that a recent damages award to VLSI
18
     against Intel of $2.175 billion where the “jury awarded VLSI close to what it sought from Intel,
19
     demonstrat[es] that damages demands are not just requests.” Id.
20
            The SAC then details how Defendants have demanded supracompetitive royalties, and how
21
     those demands demonstrate that Defendants view the aggregated patents as extraordinarily
22
     valuable given the potential licensees’ alternatives, including, for example:
23
                   Uniloc USA and Uniloc Luxembourg disclosed in the 2018 Rule 3-8 Damages
24                  Contentions “that based on their ‘current knowledge, understanding, and belief as
                    to the facts and information available to them as of the date of these Contentions,
25                  Plaintiffs identify the following categories of damages that they are seeking’ and
                    indicated that damages for Apple’s infringement of the ’852 patent are between
26                  $756,709,869 and $1,475,852,582. This demand far exceeds the $33.6 million paid
                    by Fortress in March 2018 for the entire Uniloc Luxembourg portfolio (including
27                  the ’852 patent). Further, this amount far exceeds the $6.25 million valuation of
28
       Case No. 3:19-cv-07651                         8        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 16 of 49
Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 17 of 49
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 18 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1          The SAC also provides more details on these bilateral agreements. For example, the SAC

 2   details that “the Uniloc Defendants and Fortress understood that the Uniloc Defendants’

 3   monetization scheme would not be profitable absent the enhanced market power obtained by

 4   aggregating Uniloc patents with others controlled by Fortress.” Id. ¶ 63. In particular, a Uniloc

 5   Management Report for the fiscal year ended 2017 “explained that ‘[a] material uncertainty exists

 6   that may cast significant doubt on the Company’s ability to continue as a going concern as at [sic]

 7   30 June 2017. The Company has resolved this going concern issue by entering into the Fortress

 8   transaction, as described below.’ In particular, given the ‘overall chill in the environment for

 9   companies operating in the patent enforcement space,’ the Management Report observed that

10   ‘opportunities may exist for consolidation among companies with complementary operations or

11   competitive advantages.’”     Id. ¶ 64.   Further, in addition to the purchase price, “Uniloc

12   Luxembourg received an entitlement ‘to receive additional payments of up to USD 25,000,000

13   upon the accomplishment of certain revenue milestones by Uniloc 2017 over the subsequent five

14   years.’ Uniloc Luxembourg thus intended to profit from Fortress’s use of Uniloc 2017 in its

15   aggregation scheme to generate supracompetitive royalties.” Id.; see also id. ¶¶ 55-56 (providing

16   additional details regarding Uniloc-Fortress agreements).

17          Moreover, the SAC details how even though Uniloc later defaulted on its obligations

18   through a revenue shortfall, Fortress was willing “to overlook and abrogate its rights under its

19   agreements with Uniloc USA and Uniloc Luxembourg further demonstrat[ing] that Fortress and

20   Uniloc USA and Uniloc Luxembourg have not simply engaged in an arms’ length transaction, but

21   instead have found common cause in exploiting the benefits of aggregation—a path that Fortress

22   deemed more beneficial than obtaining its full rights under the agreements with Uniloc

23   Luxembourg and Uniloc USA.” Id. ¶ 70.

24          Similarly, the SAC describes that a threat by Inventergy’s CEO to a litigation target that

25   “Fortress[,] does not settle” and that if the target would not take a license, it would face “an IP

26   bloodbath” “demonstrates that Inventergy understood that it was one of a number of PAEs acting

27   at Fortress’s direction and as part of Fortress’s anticompetitive aggregation strategy to obtain

28
       Case No. 3:19-cv-07651                       11       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 19 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   supracompetitive royalties by aggregating patents and eliminating competition that existed pre-

 2   aggregation.” Id. ¶ 85.

 3                  Additional Allegations of Competitive Harms

 4          Finally, in addition to the detailed allegations of supracompetitive prices resulting from the

 5   aggregation of competing patents, the SAC amplifies the anticompetitive harms Defendants have

 6   caused: “The costs of Defendants’ serial assertions are made vivid in the example of the lawsuit

 7   against Laminar described above, where the time and expense of defending against the meritless

 8   assertion diverted the resources of a small business from developing innovative products. While

 9   Intel, Apple, and other large companies have more employees and more resources than a company

10   like Laminar, the time of their employees and their resources are finite. Hours of an engineer’s

11   time spent in a deposition or dollars spent defending meritless claims are gone and cannot be

12   allocated to innovation and product development. The huge volume of litigation that Defendants

13   have directed at Intel, Apple, and other companies based on its anticompetitive aggregation

14   strategy thus exacts a toll on innovation.” Id. ¶ 451; see also id. ¶ 452 (describing how Intel and

15   Apple are impacted by litigation).

16   III.   THE LEGAL STANDARD

17          Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

18   statement of the claim showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). The

19   purpose of that short and plain statement is to put the defendant on notice of the claim against it.

20   See, e.g., United States v. LSL Biotechnologies, 379 F.3d 672, 699 (9th Cir. 2004) (explaining

21   plaintiffs’ “short and plain statement” defining relevant market “was more than sufficient to put

22   the defendants on fair notice of the claim and relevant market and enable them to frame responsive

23   pleadings”); see also Coal. For ICANN Transparency, Inc. v. VeriSign, Inc., 611 F.3d 495, 501–

24   03 (9th Cir. 2010) (reversing district court dismissal of complaint alleging Sherman Act claims

25   where the district court required allegations and showings in the complaint beyond those required

26   for notice pleading) (hereafter “ICANN”).

27

28
       Case No. 3:19-cv-07651                       12       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 20 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1          In deciding a motion to dismiss, a court must “accept factual allegations in the complaint

 2   as true” and draw all inferences in favor of the nonmoving party. Manzarek v. St. Paul Fire &

 3   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2009). When a complaint presents a cognizable

 4   legal theory, the court may only grant the motion if the complaint lacks “sufficient factual matter

 5   to state a facially plausible claim to relief.” Shroyer v. New Cingular Wireless Servs., Inc., 622

 6   F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)). A claim has facial

 7   plausibility when a plaintiff “pleads factual content that allows the court to draw the reasonable

 8   inference that the defendant is liable for the misconduct alleged.”         United States ex rel.

 9   Fryberger v. Kiewit Pac. Co., 41 F. Supp. 3d 796, 801 (N.D. Cal. 2014). Plausibility “does not

10   mean probability, but it requires ‘more than a sheer possibility that a defendant has acted

11   unlawfully.’” Id. (citing Iqbal, 556 U.S. at 687). “On a motion to dismiss in an antitrust case, a

12   court must determine whether an antitrust claim is ‘plausible’ in light of basic economic

13   principles.” ICANN, 611 F.3d at 501.

14   IV.    ARGUMENT

15          The SAC addresses each of the Court’s concerns with the FAC, redefining narrower

16   markets, adding detailed assertions regarding the assertion history of prior owners of the patents

17   at issue, and further demonstrating the nature and impact of Defendants’ anticompetitive

18   aggregation scheme.

19                  Plaintiffs Have Adequately Alleged Nine Relevant Patent Markets

20          Market definition is generally inappropriate for resolution on a motion to dismiss. Newcal

21   Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1045 (9th Cir. 2008). There is no heightened

22   pleading standard for antitrust cases, or for market definition. Id. (“There is no requirement that

23   [relevant markets] be pled with specificity.”). And a motion to dismiss is not the appropriate

24   mechanism to test facts relevant to market definition that will be the subject of discovery. Id.

25   (“[S]ince the validity of the ‘relevant market’ is typically a factual element rather than a legal

26   element, alleged markets may survive scrutiny under Rule 12(b)(6) subject to factual testing by

27   summary judgment or trial.”); see also E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637

28
       Case No. 3:19-cv-07651                       13       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 21 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   F.3d 435, 443 (4th Cir. 2011) (“Because market definition is a deeply fact-intensive inquiry, courts

 2   hesitate to grant motions to dismiss for failure to plead a relevant product market.”); Cargill Inc. v.

 3   Budine, No. 07-349, 2007 WL 2506451, at *8 (E.D. Cal. Aug. 30, 2007) (“Questions pertaining

 4   to proper market definitions are best answered after the benefit of discovery.”). All that is required

 5   is that Plaintiffs put Defendants on notice of the allegations against them, and the relevant markets

 6   in which anticompetitive effects occur. See LSL Biotechnologies, 379 F.3d at 699 (finding

 7   plaintiffs’ “short and plain statement” defining relevant market “was more than sufficient to put

 8   the defendants on fair notice of the claim and relevant market and enable them to frame responsive

 9   pleadings”). Plaintiffs have met that standard for all nine patent markets.

10           The Court has already found that three of Plaintiffs’ relevant patent markets—the Network-

11   Based Voice Messaging Patents Market, the Remote Software Updates Patents Market, and the

12   MOSFET Channel Fabrication Patents Market—were sufficiently pled. See Order on 2d MTD at

13   17-19. Plaintiffs have added new allegations regarding the six additional relevant patent markets,

14   and those market are now pled to the same standard that the Court has already determined is

15   sufficient for the other three.

16           For example, in response to the Court’s concern that the “Local Cache Management”

17   product market described a specific function that was “ultimately no different from the general

18   technical field of local cache management,” Order on 2d MTD at 18, Plaintiffs have now alleged

19   a narrowed product market consisting of patents covering technologies for preventing stalls in the

20   event of a cache miss. SAC ¶ 247. This market is defined with reference to the specific function

21   of preventing cache misses to minimize the effects of the miss and is narrower than the general

22   technical field of local cache management. Id. Similarly, the SAC addresses the Court’s concerns

23   that the “Shared Memory Access” market was overbroad and now alleges a market based on a

24   specific function—Arbitrating Multiple Requests to Access a Memory Bus. Id. ¶ 282. This

25   technology is narrower than shared memory access generally—the included patents all claim to

26   cover technologies that perform the specific function of resolving contentions among multiple

27   concurrently pending requests to access the memory bus. Id. Plaintiffs have similarly narrowed

28
       Case No. 3:19-cv-07651                         14       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
              Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 22 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   each of the four other patent markets regarding which the Court had concerns. See Section II.B,

 2   supra.

 3            Defendants make two arguments regarding the patent markets Plaintiffs have alleged.

 4   First, Defendants claim that the SAC’s changes are merely cosmetic, and that the new markets

 5   allege the same patents as the previously-pleaded markets. MTD SAC at 11. But that is not the

 6   case. In narrowing the markets to meet the standard set by the Court in the Order on the Second

 7   Motion to Dismiss, Plaintiffs have also revised the patents included as substitutes in the markets

 8   to include only those that address the more narrowly-defined functionality. For example, the

 9   Third-party Device Authorization Through Limitation of Information Exchanged patent market

10   does not include as substitutes the ’033 or the ’532 patents that were included in the prior, broader

11   “Device Authorization” market. Compare FAC ¶ 252, with SAC ¶ 304. The SAC alleges that

12   those patents are complements to—rather than substitutes for—the patents included in the newly-

13   pleaded market. Id. Similarly, the Mobile Device-to-Device Communication Through a Network-

14   Coupled Intermediary Device Patents Market does not include as substitutes the ’999, the ’986, or

15   the ’877 patents that were previously included in the Mobile Device-to-Device Communication

16   Patents market. Compare FAC ¶ 180, with SAC ¶ 214. In the Preventing Stalls for Cache Misses

17   Patents Market, the ’641 patent is no longer listed as a substitute within that market. SAC ¶¶ 255-

18   56.

19            Second, Defendants make conclusory assertions that certain patents in each market are not

20   actually substitutes based on supposed facts outside the SAC and ask the Court to accept

21   Defendants’ assertions as true for purposes of the motion to dismiss. See, e.g., MTD SAC at 12-

22   13. Defendants have it precisely backwards: the Court must accept Plaintiffs’ SAC allegations as

23   true, not Defendants’ assertions about supposed extra-SAC facts. See Reyes v. United States, No.

24   CV F 09-319 LJO SMS, 2010 U.S. Dist. LEXIS 3447, at *15 (E.D. Cal. Jan. 19, 2010) (refusing

25   to draw inferences in favor of moving party); Ctr. for Envtl. Health, 2015 U.S. Dist. LEXIS

26   131773, at *20 (rejecting defendants’ proffered alternative factual argument); see also TwoRivers

27

28
       Case No. 3:19-cv-07651                        15       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 23 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   v. Lewis, 174 F.3d 987, 991 (9th Cir. 1999) (court must draw all reasonable inferences in favor of

 2   non-moving party).

 3           For instance, Defendants argue that the ’983 patent is not an economic substitute for the

 4   ’687 patent in the Arbitrating Multiple Requests to Access a Memory Bus Patents Market, based

 5   on Defendants’ bald assertion that those patents are “directed at solving opposite problems.” MTD

 6   SAC at 12-13.     That argument disregards the SAC’s allegations that those patents cover

 7   technologies that are substitutes for one another to accomplish a specific function—Arbitrating

 8   Multiple Requests to Access A Memory Bus Patents Market. See SAC ¶ 292 (alleging in detail

 9   how ’983, ’687 and ’850 patents are substitutes). Defendants are free to make factual challenges

10   to Plaintiffs’ market definition after discovery, but are not entitled to a dismissal based on

11   assertions Defendants make at this stage.

12           Defendants moreover repeatedly ignore Plaintiffs’ well-pleaded allegations. For example,

13   they argue that Plaintiffs have not alleged how the ’009 patent and the ’437 patent are economic

14   substitutes and claim that those patents are “plainly not economic substitutes.” Putting aside

15   Defendants’ improper attempt to rely on supposed facts outside the SAC, Plaintiffs allege in detail

16   why the two patents are substitutes for each other. See SAC ¶ 262 (“For example, the ’437 patent

17   and the ’009 patent both purport to cover techniques for preventing stalls for cache misses.

18   Whereas the ’437 patent describes achieving the improvement by handling cache misses using an

19   accelerated operation of the [background] 2 processor, the ’009 patent describes preventing stalls

20   by using an accelerated operation of the main processor. Accordingly, the background processor

21   of the ’437 patent is a substitute for the accelerated operation of the main processor of the ’009

22   patent, and vice versa.”). Indeed, the Court has already found three of Plaintiffs’ markets

23   sufficiently pleaded where—as with the six new markets—Plaintiffs alleged substitute patents

24   within a narrowly-defined patent market. Order on 2d MTD at 15-19.

25

26   2
       The SAC contains a typographical error and should read “background processor” instead of
27   “main processor,” as is evident from the next sentence’s reference to the “background processor”
     in the ’437 patent.
28
         Case No. 3:19-cv-07651                     16       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
             Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 24 of 49

                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1           B.      Plaintiffs Have Adequately Alleged Direct Evidence of Anticompetitive Effects

 2           The SAC addresses each of the Court’s concerns regarding Plaintiffs’ allegations of direct

 3   evidence of anticompetitive effects from Defendants’ patent aggregation scheme. Defendants’

 4   arguments to the contrary are meritless. First, for each market, Plaintiffs have alleged direct

 5   evidence of anticompetitive effects based on supracompetitive pricing (and, although not required

 6   where there is evidence of supracompetitive pricing, have also added allegations of reduced output

 7   and harm to innovation). Second, as the Court has already found, because Plaintiffs have alleged

 8   direct evidence of anticompetitive effects, they need not allege detailed market shares in the patent

 9   markets. Order on 1st MTD at 12 (“a ‘full-blown market analysis’ is not necessary where a

10   plaintiff relies on direct evidence of anticompetitive effects”).

11                   1.         The SAC Alleges Direct Evidence of Anticompetitive Effects Based on
                                Supracompetitive Pricing.
12
             The Court identified six deficiencies in the FAC’s allegations regarding direct evidence of
13
     anticompetitive effects. Order on 2d MTD at 23-25. Plaintiffs have remedied each of these
14
     deficiencies in the SAC. Plaintiffs allege that Defendants aggregated substitute patents in the
15
     relevant markets, thereby eliminating competition and enabling Defendants to demand
16
     supracompetitive royalties for those patents. SAC ¶¶ 1-10. The SAC alleges facts showing that
17
     Defendants’ prices are supracompetitive because the challenged acquisitions eliminated
18
     competitive constraints: (1) Defendants’ current demands are greatly disproportionate to the prices
19
     they paid for the patents or to their valuations before aggregation eliminated competition;
20
     (2) sophisticated prior patent owners did not assert the same patents because before competitive
21
     constraints were eliminated through the challenged patent acquisitions, the costs of patent
22
     assertions outweighed the potential benefits; and (3) the elimination of competitive constraints
23
     enabled defendants to present potential licensees with a “pick your poison” choice: pay
24
     supracompetitive royalties or litigate expensive cases. SAC ¶ 442 (“Accordingly, the targets of
25
     Defendants’ assertions have no choice but to buy licenses from Defendants or to face endless,
26
     meritless litigation.”).
27

28
       Case No. 3:19-cv-07651                        17        MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 25 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1          First, the Court determined that the allegations in the FAC “arguably suggest that

 2   supracompetitive pricing is possible” but did not reach the level of “plausibility” required under

 3   Twombly and Iqbal. Order on 2d MTD at 24. Plaintiffs have added specific allegations regarding

 4   licensing revenues associated with aggregated patents. For example, for litigation settlements

 5   Uniloc Luxembourg entered in 2016 and 2017 based on the ’5890, the ’433, the ’723 and the ’622

 6   patents, Plaintiffs added allegations regarding Uniloc Luxembourg’s revenue in 2016 and 2017,

 7   almost $22 million of which was attributed to “litigation.” SAC ¶ 169; see also Section II.B. This

 8   is a plausible allegation that Defendants amassed significant revenues based on settlements of

 9   assertions of patents that the former owners determined were not economically viable to assert.

10   These revenues, moreover, stand in stark contrast to the 2017 valuation of Uniloc Luxembourg’s

11   assets at just $6.25 million—a valuation that included the ’5890, the ’433, the ’723, and the ’622

12   patents that Uniloc Luxembourg asserted, along with the rest of Uniloc’s portfolio. See SAC ¶¶ 66,

13   71; see also Exhibit A.

14          The detailed allegations of increased royalty demands post-aggregation relative to pre-

15   aggregation are sufficient to allege direct evidence of anticompetitive effects. See, e.g., In re Union

16   Oil Co. of Calif., 138 F.T.C. 1 (July 7, 2004) (“The direct evidence of monopoly power can be

17   measured by comparing the actual royalty rates to a competitive benchmark.                The proper

18   competitive benchmark is the royalty-free representation that Unocal made to CARB. Since

19   Unocal is seeking royalties significantly above that level, and has received or is likely to receive

20   these royalties, Unocal has monopoly power. Supra-competitive royalty prices are direct evidence

21   of Unocal’s monopoly power.”). Insofar as Defendants contend there is an alternative explanation

22   for this divergence (MTD at 12-13), Defendants can attempt to show that explanation after

23   discovery. But a posited alternative explanation is not grounds for dismissal. See Reyes, 2010

24   U.S. Dist. LEXIS 3447, at *15.

25          Additionally, the very fact that, post-aggregation, Defendants were able to force Plaintiffs

26   to choose between supracompetitive royalties or incurring substantial litigation costs when prior

27   patent owners lacked the market power to do so is direct evidence of anticompetitive effects from

28
       Case No. 3:19-cv-07651                         18       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 26 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   the patent aggregation scheme. See, e.g., United States v. Microsoft Corp., 253 F.3d 34, 56-58,

 2   77-78 (D.C. Cir. 2001) (“[E]vidence that a supplier has been able to force customers to do

 3   something they would not have been forced to do in a competitive market is ‘the sort of direct

 4   evidence that plausibly supports a monopolization claim, particularly when taken in combination

 5   with other allegations in the amended complaint suggesting Defendants’ monopoly power.”).

 6   Absent Defendants’ anticompetitive patent aggregation scheme, Plaintiffs would have been able

 7   to defeat Defendants’ demands by licensing technology from a third party at a lower cost, and

 8   Defendants would not have been able to force Plaintiffs into either taking licenses at

 9   supracompetitive rates or litigating. See, e.g., Byars v. Bluff City News Co., 609 F.2d 843, 853

10   (6th Cir. 1979) (finding evidence of market power where retailer was able to raise prices without

11   a corresponding increase in quality because customers had nowhere else to turn); see also Vizio,

12   Inc. v. Funai Elec. Co., No. CV 09-0174 (AHM), 2010 WL 7762624, at *7 (C.D. Cal. Feb. 3,

13   2010) (“Because Vizio alleges that Funai has increased prices to supracompetitive levels and has

14   excluded other companies from using A/65–compatible technology through blocking importation

15   of competing products, its allegations are sufficient to plead market power.”).

16          Further, information necessary for Plaintiffs to make additional allegations regarding

17   supracompetitive pricing is in the hands of Defendants, including confidential licensing

18   negotiations and settlement agreements. At the pleading stage, Plaintiffs have no obligation to

19   allege facts that are uniquely within Defendants’ control. See E & E Co., Ltd. v. Kam Hing Enter.,

20   Inc., 429 Fed. Appx. 632, 633 (9th Cir. 2010) (even in fraud cases, pleading standards “may be

21   relaxed as to matters within the opposing party’s knowledge”). At oral argument, the Court asked

22   whether, to support their claims, Plaintiffs could provide information they learned in the many

23   lawsuits Defendants have brought against them. In response to this request, Plaintiffs filed

24   multiple requests to modify the protective orders in those litigations, so that they could allege that

25   information under seal in this case. See SAC ¶ 179 (Apple’s request to modify protective order in

26   litigation between Uniloc 2017 and Apple in Northern District of California); ¶ 270 (Intel’s request

27   to modify protective order in litigation between VLSI and Intel in Northern District of California);

28
       Case No. 3:19-cv-07651                        19       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
              Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 27 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   ¶ 276 (Intel’s request to modify protective order in litigation between VLSI and Intel in Western

 2   District of Texas); see also id. ¶¶ 298, 350, 352, 407. Defendants strenuously resisted every

 3   request Plaintiffs made. See, e.g., id. ¶ 179 (Uniloc refused consent to modify protective order in

 4   litigation in Northern District of California); ¶ 270 (VLSI refused consent to modify protective

 5   order in litigation in Northern District of California); ¶ 276 (VLSI refused consent to modify

 6   protective order in litigation in Western District of Texas); see also id. ¶¶ 298, 350, 352, 407. That

 7   is not surprising: Defendants know that the information Plaintiffs seek supports Plaintiffs’ claims

 8   that the challenged patent acquisitions have harmed competition by eliminating competition and

 9   enabling Defendants to demand and receive supracompetitive royalties. Having objected to

10   Plaintiffs’ efforts to obtain this information, Defendants cannot now be heard to complain that

11   Plaintiffs have failed to sufficiently allege direct evidence of anticompetitive effects. MTD SAC

12   at 21.

13            Given Plaintiffs’ willingness to file the requested information under seal, Defendants’

14   reason for objecting to modifying the protective orders in other cases can only be to keep Plaintiffs

15   from using that information to allege more details regarding supracompetitive royalties—as the

16   Court has requested. Accordingly, the Court should draw an inference that the evidence Plaintiffs

17   sought would reinforce Plaintiffs’ allegations regarding direct evidence of anticompetitive effects.

18   Defendants argue that this Court cannot draw such an inference because the judges who decided

19   the protective order requests made a relevance determination. Id. In fact, many of the decisions

20   on Plaintiffs’ attempts to modify the protective orders in the other litigations were grounded

21   principally in the terms of the relevant protective order and made no determination regarding the

22   relevance of the information for this litigation. See, e.g., Order Denying Plaintiff’s Administrative

23   Motion for Relief from Protective Order, Dkt. 109, 4-19-cv-04769 (N.D. Cal.) (“The Court finds

24   that Plaintiff has not established good cause for relief. Moreover, the Court finds that Defendants

25   relied on the protective order, and it would be unfair to grant the relief requested by Plaintiff at

26   this time.”); Order Denying Motion for Relief from Protective Order, Dkt. No. 174, 3:19-cv-01905

27   (N.D. Cal.) (“Apple did not demonstrate a good reason for relief from the protective order. Apple

28
       Case No. 3:19-cv-07651                        20       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 28 of 49
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 29 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   on the ’008 or ’252 patents. Id. As described in the SAC, that is because the economics of assertion

 2   changed after aggregation. Once Defendants held the aggregated patents, Plaintiffs and other

 3   potential licensors had fewer competitive alternatives.       Id.   Defendants could thus demand

 4   supracompetitive royalties because they had market power as a result of the elimination of

 5   competition. Id. Plaintiffs also allege that NXP, which had engaged in prior patent litigation and

 6   stated its willingness to “enforce our rights through all available legal means to the extent we

 7   determine the benefits of such actions to outweigh any costs and risks involved,” never asserted

 8   the ’331 patent when it was the owner. Id. ¶¶ 266-67. Post aggregation, VLSI asserted the patent

 9   against Intel—based on accused functionality that existed in Intel products when NXP held the

10   patent. Id. ¶ 266. While the cost of the patent to Intel pre-aggregation was zero, post-aggregation

11   VLSI asserted the patent and sought exorbitant damages. Id. The only thing that had changed was

12   that the patent was part of Defendants’ aggregated portfolio. Id. The SAC alleges that the prior

13   owners of the patents are sophisticated entities capable of bringing infringement suits, even against

14   entities like Plaintiffs. See, e.g., id. ¶¶ 164-66. That the prior owners failed to assert the patents

15   aggregated by Defendants—at the very least—creates a plausible implication that, by eliminating

16   competition, the challenged patent aggregations made post-acquisition assertions profitable where

17   they would not have been pre-acquisition. Id. ¶¶ 12-13.

18          Defendants make two arguments that the SAC’s additional allegations about the prior

19   owners are insufficient: (1) Plaintiffs’ new allegations contradict allegations made in earlier

20   pleadings, and (2) there are competing explanations for the prior owners’ behavior. MTD SAC at

21   19-21. Both arguments are meritless.

22          Contrary to Defendants’ argument, Plaintiffs’ new allegations do not contradict any prior

23   “admission” or allegation. Rather, the new allegations develop and expand on the allegations in

24   the original Complaint and the FAC. For instance, paragraph 49 of the FAC alleged that

25   competitive constraints on the prior owners made it economically non-viable for them to assert the

26   relevant patents. FAC ¶ 49 (“Because transfers of patents from product companies to Fortress and

27   its PAEs lessen or eliminate these and other constraints and place the patents with a party with

28
       Case No. 3:19-cv-07651                        22       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 30 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   different incentives, those transfers result in inflated royalties or other less favorable licensing

 2   terms. Transfers to Fortress and its PAEs—companies that produce no products and thus face no

 3   risk of patent countersuits from their targets—place patents in the hands of entities that face no

 4   such competitive constraints and that are thus free to maximize their profits through aggressive

 5   litigation campaigns.”). The SAC expands on that allegation and provides more details regarding

 6   the prior owners’ conduct and the reasonable inferences that can be drawn from that conduct. SAC

 7   ¶ 50. Those allegations directly respond to this Court’s concerns regarding the FAC. Order on 2d

 8   MTD at 24. There is no contradiction with the FAC.

 9          Defendants next argue that Plaintiffs’ allegations that some of the transferred patents were

10   weak patents conflicts with the allegation that Defendants have harmed competition through their

11   patent aggregation scheme. The Court has already rejected that argument. Order on 1st MTD at

12   17, n. 12. Moreover, the SAC alleges in detail that aggregating weak patents can harm competition

13   by eliminating alternatives for potential licensees. SAC ¶¶ 36-40 (“When patents are aggregated

14   as Fortress has done, the dynamics for determining whether to assert a patent change and the

15   options available to the target of the assertion also change—which have harmful impacts on

16   competition”). That some transferred patents were weak is irrelevant to whether the challenged

17   transactions anticompetitively inflated royalty rates for those patents.

18          Plaintiffs allege that the prior patent owners did not assert the aggregated patents because,

19   before challenged aggregations eliminated competitive constraints, the expected returns from

20   patent assertions did not justify the costs. See, e.g., SAC ¶¶ 165-66 (allegations regarding prior

21   owner Huawei’s conduct pre-aggregation in contrast with its overall patent assertion conduct).

22   Defendants argue that the Court should disregard these allegations because there are supposedly

23   “obvious alternative explanations” for the prior owners’ failure to assert the patents. MTD SAC

24   at 18. But on a motion to dismiss, the Court must determine whether Plaintiffs’ allegations raise

25   a plausible inference that Defendants can charge supracompetitive prices because of the challenged

26   acquisitions eliminated competitive constraints. If Defendants have alternative explanations based

27   on facts outside the SAC, they are free to argue those on a motion for summary judgment or at

28
       Case No. 3:19-cv-07651                        23       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 31 of 49
             Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 32 of 49

                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   license patents at supracompetitive prices. That is why VLSI’s exorbitant royalty demands—far

 2   in excess of the value of the patent pre-aggregation—are direct evidence of the anticompetitive

 3   effects of Defendants’ conduct.

 4           Moreover, Defendants wrongly argue that high litigation damages demands are not

 5   probative of actual pricing power. MTD SAC at 22-23. As the SAC alleges, however, those

 6   damages demands “reflect the patent holder’s good faith valuation of its patent in the market” and,

 7   indeed, patentees are required by the Federal Circuit to “carefully tie proof of damages to the

 8   claimed invention’s footprint in the market place.” SAC ¶ 11 (quoting ResQNet.com, Inc. v. Lansa,

 9   Inc., 594 F.3d 860, 869 (Fed. Cir. 2010)). Further, Defendants’ damages demands “are submitted

10   as part of court-ordered exchanges of information between parties where the lawyers acting for

11   Defendants are under ethical and professional obligations to litigate with candor.”               Id.

12   Accordingly, Defendants cannot in good faith pursue damages demands that they do not believe

13   are related to the value of the patents at issue in each litigation. Those demands thus necessarily

14   reflect Defendants’ assessment of the value of the patents in light of competitive alternatives post-

15   acquisition and are not just a shot in the dark. The VLSI jury verdict is a prime example of the

16   relationship between a litigation demand and an award of reasonable royalties: earlier this year, a

17   jury awarded VLSI $2.175 billion in damages—remarkably close to the litigation demand VLSI

18   made on Intel. Id.3 As alleged in the SAC, Intel considers damages demands sufficiently probative

19   of potential exposure that it disclosed VLSI’s damages demand to investors in its securities filings.

20   Id. ¶ 11.

21           Fifth, as to the patents in the Network-based Voice Messaging Patents Market, the Court

22   observed that four of the five patents at issue were already held by one owner and the only alleged

23   aggregation was the addition of the ’252 patent. Order on 2d MTD at 25. The SAC includes

24   additional specific allegations regarding the ’252 patent and how aggregating that patent with other

25

26   3
       While Intel was found not to infringe VLSI’s patents in a Western District of Texas case, VLSI
27   is challenging that verdict in post-trial motions. VLSI Tech. LLC v. Intel Corp., No. 6:21-cv-
     00299-ADA (W.D. Tex.), ECF Nos. 592, 593.
28
         Case No. 3:19-cv-07651                      25       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 33 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   patents Defendants already controlled eliminated competition between the ’252 and the other

 2   patents and enabled Defendants to demand supracompetitive royalties. Plaintiffs allege that

 3   Philips, the prior owner, is an experienced patent asserter that has brought many other patent

 4   enforcement actions. SAC ¶ 164. The SAC also includes similar new allegations regarding the

 5   ’579 patent, id. ¶ 180, including that the prior owner of the ’579 patent, Huawei, is a frequent

 6   patent asserter but still never asserted the ’579 patent. Id. ¶¶ 165-66. Plaintiffs’ allegations support

 7   the plausible inference that the prior owners of the ’252 and ’579 patents did not deem the patents

 8   to be worth the cost of assertion before aggregation, but that the challenged patent acquisitions

 9   removed competitive constraints and made it profitable to assert the patents. See id. ¶ 166 (“In

10   particular, when Philips, IPG Electronics 503, and Pendragon Wireless owned the ’252 patent,

11   they never pursued infringement claims against Apple for functionality that then existed in Apple

12   products and that Uniloc 2017 has later accused of infringement. Uniloc 2017 and Uniloc

13   Licensing USA, LLC filed suit against Apple asserting the ’252 patent on November 17, 2018.”).

14   After aggregation, Defendants demanded supracompetitive royalties on both patents. Id. ¶¶ 178-

15   80. The only thing that had changed was that Defendants’ aggregation scheme had eliminated

16   competition and enabled Defendants to demand supracompetitive prices.

17           Sixth, the Court concluded that it could not determine whether the aggregated patents in

18   the relevant markets “represent the ‘crown jewels’ of the field or just a small portion of a large

19   field of substitutes” and therefore could not conclude that Defendants can extract supracompetitive

20   royalties as result of the challenged patent acquisitions. Order on 2d MTD at 25. To begin,

21   supracompetitive royalties post-aggregation are evidence of anticompetitive effects and are a

22   competitive concern even absent evidence that the aggregated patents were the most valuable

23   patents within their relevant markets. See, e.g., In re Ciba-Geigy Ltd., 123 F.T.C. 842, 1997 FTC

24   LEXIS 85 (Mar. 24, 1997) (Federal Trade Commission (“FTC”) complaint listing among effects

25   of proposed merger the “combination of portfolios of patents… of uncertain breadth and validity”).

26   Further, under notice pleading, Plaintiffs are not required to allege further details regarding the

27   strength or weakness of the specific patents in the relevant markets before discovery—all that is

28
       Case No. 3:19-cv-07651                         26        MEMORANDUM IN OPPOSITION TO JOINT
                                                                MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 34 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   required is that Plaintiffs put Defendants on notice of the claims and allegations against which they

 2   must defend. For example, in Bio-Rad Labs., Inc. v. 10X Genomics, Inc., 483 F. Supp. 3d 38, 57

 3   (D. Mass. 2020), the court concluded plaintiff had adequately alleged a technology market even

 4   where it had not pleaded defendant’s market share and had “not specified the applicable patents or

 5   intellectual property . . ., as a technology market may be defined by the economic cross-elasticity

 6   of substitute technologies rather than by reference to specific intellectual property.” See also, e.g.,

 7   United States v. LSL Biotechnologies, 379 F.3d 672, 699 (9th Cir. 2004) (plaintiffs’ “short and

 8   plain statement” defining relevant market “was more than sufficient to put the defendants on fair

 9   notice of the claim and relevant market and enable them to frame responsive pleadings”). Plaintiffs

10   have clearly met that standard.

11          The SAC alleges in greater detail Defendants’ ability to and history of demanding and

12   obtaining supracompetitive royalties. SAC ¶ 71; see also Section II.B, supra. To the extent the

13   Court is requiring allegations that the patents are “crown jewels” as evidence that Defendants can

14   charge supracompetitive royalties, the supracompetitive royalties themselves are evidence that by

15   eliminating competitive constraints, the challenged patent aggregations actually did enable

16   Defendants to demand supracompetitive royalties. See, e.g., Bio-Rad, 483 F. Supp. 3d at 61

17   (“allegation that Bio-Rad raised royalty prices due to the reduction in competition when it acquired

18   RainDance . . . does, however, provide some indication of newly-acquired market power”); In re

19   Union Oil, 2005 WL 906396, at *282 (“Supra-competitive royalty prices are direct evidence of

20   Unocal’s monopoly power.”). If the challenged patent acquisitions had not eliminated meaningful

21   competition from substitute patents, Defendants would not have been in a position to make such

22   demands. The SAC includes sufficient new, specific details regarding the patents, their role in the

23   relevant patent market, the competitive conditions within that market pre-aggregation, the

24   activities of the prior owners with respect to the patents including enforcement and royalties

25   sought, and the post-aggregation conduct of Defendants to create a plausible implication that the

26   challenged patent transfers led to supracompetitive royalty levels by eliminating competition. See

27   Section II.B, supra. Simply put, “in sum, read in its totality, the [SAC] tells a plausible story of

28
       Case No. 3:19-cv-07651                         27       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 35 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   market control leading to increased price.” In re: Zinc Antitrust Litig., No. 14-CV-3728 (KBF),

 2   2016 WL 3167192, at *2 (S.D.N.Y. June 6, 2016) (denying motion to dismiss where plaintiffs

 3   “allege that defendants had an actual ability to control [price]” supported “with a number of

 4   plausible factual allegations”).

 5          Further, as the SAC alleges, the size of Defendants’ demands show that Defendants regard

 6   these patents as particularly important in the context of the alternatives in the relevant patent

 7   market. See, e.g., SAC ¶ 178 (“Further, by seeking such outsized damages, the Uniloc Defendants

 8   signal their belief that the ’252 patent represents a patent of significant importance in this market

 9   such that it would enable them to extract such supracompetitive royalties.”). While no allegations

10   of “crown jewels” is necessary, this is evidence that Defendants certainly consider these patents to

11   be the crown jewels of each market.

12          Defendants argue that Plaintiffs must allege direct evidence of both supracompetitive

13   pricing and reduced output. This is incorrect. See In re Abbott Labs. Norvir Anti-Tr. Litig., 562

14   F. Supp. 2d 1080, 1085–86 (N.D. Cal. 2008), rev’d sub nom. John Doe 1 v. Abbott Labs., 571 F.3d

15   930 (9th Cir. 2009) (holding that supracompetitive pricing and restricted output are not necessary

16   for direct evidence of anticompetitive effects in markets where such an analysis would have “little

17   application”); see also In re Aggrenox Antitrust Litig., 94 F. Supp. 3d 224, 246 (D. Conn. 2015)

18   (“[W]hen direct evidence is available that a party profitably charges supracompetitive prices, the

19   existence of market power can be established from that fact alone.”) (emphasis added).

20          In support of their argument that allegations of supracompetitive prices are not sufficient

21   absent allegations of reduced output, Defendants rely entirely on Forsyth v. Humana, Inc., 114

22   F.3d 1467 (9th Cir. 1997), which was decided long before the cases cited above. Forsyth is also

23   very different from this case. In the first place, Forsyth addressed the sufficiency of the evidence

24   on summary judgment, not whether specific allegations of supracompetitive prices were sufficient

25   to withstand a motion to dismiss. Moreover, the plaintiffs in Forsyth offered evidence only that

26   the defendant “charged higher prices than other hospitals.” The market dynamics of the Forsyth

27   case are distinct from this litigation. There, plaintiffs were alleging higher prices charged by

28
       Case No. 3:19-cv-07651                        28       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 36 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   defendants where it was possible that plaintiffs might have been comparing different services or

 2   different levels of care between the hospital). See id. at 1476. The SAC, by contrast, alleges that

 3   the prices of the very same patents increased after they were aggregated with substitute patents

 4   and that the aggregation gave defendants the ability to increase the prices.

 5          Second, this case involves patents and patent markets, which are very different from the

 6   hospital markets at issue in Forsyth. While reduced output may be a useful tool in other

 7   circumstances to avoid false positives caused by focusing on absolute prices alone (where

 8   increased price could be accompanied by increased quality), that concern is not present in a patent

 9   market (where increased price cannot be accompanied by increased quality because the patent is

10   unchanged). As leading antitrust scholars have observed, in the intellectual property context,

11   supracompetitive prices alone constitute direct evidence of anticompetitive effects. See Herbert

12   Hovenkamp, Mark D. Janis, Mark A. Lemley, Christopher R. Leslie & Michael A. Carrier, IP and

13   Antitrust: An Analysis of Antitrust Principles Applied to Intellectual Property Law § 4.03 (3d Ed.,

14   2019 Supp. 2016) (“Some articulations of the legal test for finding monopoly power through direct

15   evidence do not map well to some scenarios involving intellectual property portfolios. While some

16   courts have suggested that proof of profitable monopoly pricing is sufficient evidence to prove

17   monopoly power directly, other courts have suggested that proving monopoly power through direct

18   evidence also requires evidence of reduced output. Courts, however, should not require reduced

19   output in the context of IP.”).

20          In any event, contrary to Defendants’ argument, Plaintiffs do allege that Defendants’

21   anticompetitive conduct has resulted in reduced innovation and reduced output in the form of

22   licenses that would have been taken if royalties were offered at competitive levels. Plaintiffs also

23   added new allegations detailing how Defendants’ serial assertions of patents harm innovation more

24   broadly by tying up resources that would otherwise be spent on research and development. SAC

25   ¶ 451 (describing cost of defending against Defendants’ serial litigation campaign on resources for

26   research and development for innovator company Laminar); see also id. ¶ 452 (describing how

27   Intel and Apple are impacted by litigation). Plaintiffs allege how Fortress’s aggregation of patents

28
       Case No. 3:19-cv-07651                       29       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 37 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   also decreases access to any patents that Fortress controls for which a licensee might actually want

 2   a license to use the technology in the patent. Id. ¶ 443. Plaintiffs allege that but for Defendants’

 3   aggregation scheme, the aggregated patents could have been the subject of licensing discussions

 4   focusing on the merits of the patents and that would have promoted use of the technology, and

 5   could have resulted in increased licenses for those products.           Id.   Therefore, Defendants’

 6   aggregation scheme has reduced output in the relevant patent markets.

 7                  2.      Direct Evidence of Anticompetitive Effects Obviates Any Requirement
                            to Allege Market Shares.
 8
            Defendants wrongly argue that Plaintiffs have failed to allege cognizable markets because
 9
     they have not identified every patent that belongs in each relevant market. MTD SAC at 13. But
10
     Defendants ignore that Plaintiffs allege direct evidence of anticompetitive effects—not
11
     circumstantial evidence of market power based on market shares. As the Court has found, because
12
     Plaintiffs are relying on direct evidence of anticompetitive effects, they need not allege market
13
     shares in a relevant market. Order on 2d MTD at 20 (“A lesser market analysis is permissible
14
     where there is proof of actual detrimental effects.”), 25 n.8 (“The Court acknowledges that
15
     Plaintiffs are not relying on indirect evidence of anticompetitive effects, for which they would
16
     have to show high market share (e.g., that Defendants owned a significant number of patents in
17
     the relevant market).”). Plaintiffs have sufficiently alleged the broad contours of the relevant
18
     patent markets and direct evidence of anticompetitive effects in those markets.
19
                    Plaintiffs Have Adequately Pled Antitrust Injury
20
            In the Order dismissing the Complaint, the Court made clear that an injury that arises from
21
     eliminating substitutes through patent aggregation is a cognizable antitrust injury. Order on 1st
22
     MTD at 20 (“Plaintiffs’ basic theory, as indicated above, is that aggregation of patents by
23
     Defendants has led to the elimination of substitutes – and the elimination of substitutes constitutes
24
     the elimination of competition. If proven, there could well be antitrust injury suffered as a result
25
     of the elimination of competition.”). It is thus settled that Plaintiffs’ theory of antitrust injury is
26
     sound. See Am. Ad. Mgmt., Inc. v. Gen. Tel. Co. of Cal., 190 F.3d 1051, 1055 (9th Cir. 1999) (an
27

28
       Case No. 3:19-cv-07651                         30       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
                  Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 38 of 49

                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   antitrust injury is one that “flows from that which makes defendants’ acts unlawful”). Therefore,

 2   the only question remaining is whether the SAC contains sufficient allegations that Defendants’

 3   elimination of substitutes “has actually impacted Plaintiffs” or “will likely impact Plaintiffs in the

 4   future.” Order on 1st MTD at 20-21. The answer is yes.

 5                       1.     Plaintiffs Have Alleged that Defendants’ Anticompetitive Conduct
                                Resulted in Supracompetitive Royalties
 6
                  Defendants again insist that Plaintiffs cannot have suffered antitrust injury because the
 7
     SAC does not allege that Plaintiffs actually have taken a license from Defendants, or that Plaintiffs
 8
     have an “intention of ever purchasing any license from any Defendant in the future.” MTD at 28.
 9
     This is both wrong and irrelevant. First, the SAC alleges that Plaintiffs have “engaged in licensing
10
     negotiations” with Defendants. See, e.g., SAC ¶¶ 128, 130 (Apple and Inventergy); accord id.
11
     ¶ 452 (“Intel and Apple have also each been harmed by the enormous amounts of time their
12
     employees have been forced to spend on these matters, including negotiating with Defendants
13
     . . . .”).
14
                  Second, Defendants’ exorbitant licensing demands present Plaintiffs with a Hobson’s
15
     choice: pay supracompetitive royalties or litigate. Inflated prices and litigation costs are both
16
     recognized forms of antitrust injury. See, e.g., ICANN, 611 F.3d at 504 (“Harm to consumers in
17
     the form of higher prices resulting from competitive restraints has long been held to constitute an
18
     actual injury to competition.”). Indeed, “it is difficult to imagine a more typical example of anti-
19
     competitive effect than higher prices.” Am. Ad Mgmt., Inc. v. GTE Corp., 92 F.3d 781, 791 (9th
20
     Cir. 1996); see also In re Mercedes-Benz, No. 99-4311(WHW), 2006 WL 2129100, at *22 (D.N.J.
21
     July 26, 2006) (denying summary judgment as to claim for equitable relief, based on possibility
22
     that defendants’ alleged anticompetitive conduct would enable them to charge supracompetitive
23
     prices in future). Plaintiffs need not have actually paid inflated royalties to have suffered antitrust
24
     injury; it is enough that they have been forced to litigate repeatedly to avoid paying inflated
25
     royalties resulting from anticompetitive patent aggregation and that they face an ongoing threat of
26
     Plaintiffs’ future licensing demands.
27

28
        Case No. 3:19-cv-07651                          31       MEMORANDUM IN OPPOSITION TO JOINT
                                                                 MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 39 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1          Defendants’ remaining arguments conflate the issue of injury with the separate issue of

 2   whether Defendants have violated the antitrust laws in the first place. For example, Defendants

 3   make a “slippery slope” argument, contending that “[i]f the mere allegation that a patent holder

 4   has demanded more than a prior owner were sufficient to state an antitrust claim, this would expose

 5   a patent holder to antitrust liability any time it had a different opinion of value, a different theory

 6   of infringement, or just more resources to overcome a recalcitrant defendant than the prior owner

 7   had.” MTD SAC at 16, 30. That argument, however, merely begs the question of whether the

 8   SAC plausibly alleges that the reason Defendants have been able to demand supracompetitive

 9   royalties post-aggregation is because the challenged patent acquisitions have eliminated

10   competitive constraints. Plaintiffs have made such plausible allegations. See, e.g., SAC ¶ 163.

11   To be sure, Defendants will have ample opportunity—post-discovery—to attempt to show that

12   their royalty demands are attributable to something other than elimination of competition, and that

13   Plaintiffs therefore cannot prove antitrust injury. But such fact-based arguments are premature on

14   a motion to dismiss.

15                  2.      Plaintiffs’ Litigation Costs Constitute Antitrust Injury

16          Plaintiffs’ litigation costs stem directly from Defendants’ unlawful aggregation of

17   substitute patents and thus constitute antitrust injury. Hynix Semiconductor Inc. v. Rambus, Inc.,

18   527 F. Supp. 2d 1084, 1097 (N.D. Cal. 2007) (litigation expenses can be recovered “where the

19   patent litigation is used to further the harm caused under a ‘more traditional antitrust theory’”);

20   see, e.g., Apple, Inc. v. Samsung Elecs., No. 11-CV-01846-LHK, 2012 WL 2571719, at *27 (N.D.

21   Cal. June 30, 2012) (“[B]ecause Apple’s litigation costs stem directly from Samsung’s alleged

22   anticompetitive behavior, these litigation costs are a sufficient basis for a potential award of

23   antitrust damages.”); TransWeb, LLC v. 3M Innovative Props. Co., 812 F.3d 1295, 1310 (Fed. Cir.

24   2016) (upholding award of treble damages in attorneys’ fees as antitrust injury even though

25   antitrust scheme was unsuccessful where “[t]he ‘competition-reducing aspect,’ of 3M’s behavior

26   was its attempt at achieving a monopoly by bringing the subject lawsuit”). Plaintiffs directly link

27   Defendants’ patent aggregation scheme to the injuries that Plaintiffs have suffered in the form of

28
       Case No. 3:19-cv-07651                         32       MEMORANDUM IN OPPOSITION TO JOINT
                                                               MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 40 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   litigation costs. See, e.g., SAC ¶¶ 149, 173, 204, 231, 245, 287, 312, 334, 356. Specifically, the

 2   new allegations explain that Defendants have sued Apple on the very patents they have unlawfully

 3   aggregated “[b]ecause it has refused to capitulate to exorbitant royalty demands” for those patents.

 4   SAC ¶ 149; see also id. ¶ 231 (parallel allegation as to litigation against Intel). In other words,

 5   according to the SAC, Defendants first (1) aggregate patents, including substitutes, then (2) take

 6   advantage of the fact that the patent transfers have eliminated alternatives by demanding

 7   supracompetitive royalties from Plaintiffs and other potential licensees. See, e.g., SAC ¶ 437.

 8   Plaintiffs have already been harmed as a result of litigation costs incurred in contesting

 9   Defendants’ exorbitant royalty demands and face an ongoing threat of future exorbitant demands

10   or litigation that have been made possible through elimination of competition from the challenged

11   patent transfers.

12           The Court already determined that Plaintiffs’ allegations are sufficient to plead antitrust

13   injury. Order on 1st MTD at 20. And that determination is consistent with precedent. For

14   example, in Hynix Semiconductor Inc. v. Rambus, Inc., 527 F. Supp. 2d 1084, 1097 (N.D. Cal.

15   2007), a court in this District held that litigation expenses can be recovered in an antitrust claim

16   “where the patent litigation is used to further the harm caused under a ‘more traditional antitrust

17   theory.’” That is precisely what Plaintiffs have alleged here. Defendants’ anticompetitive conduct

18   consists of the unlawful mass aggregation of patents, including substitutes, thereby eliminating

19   competitive constraints that existed before the aggregations. That conduct harms competition. In

20   demanding supracompetitive licensing rates for those patents, and then suing if Plaintiffs refuse to

21   pay them, Defendants are “further[ing] the harm” and directly injuring Plaintiffs.

22                   Plaintiffs Have Adequately Alleged a Section 1 Claim

23           In its Order on the Motion to Dismiss the First Amended Complaint, the Court determined

24   that it was unclear whether Plaintiffs were “claiming that each PAE worked with Fortress to

25   aggregate the patents the PAE has” or were claiming that each “PAE knew Fortress would

26   aggregate the PAE’s patents with another PAE’s patents in the same market (i.e., the PAE was just

27   contributing to Fortress’s ‘pot of patents,’ so to speak).” Order on 2d MTD at 11 n.6. The SAC

28
       Case No. 3:19-cv-07651                       33       MEMORANDUM IN OPPOSITION TO JOINT
                                                             MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 41 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   makes clear that it is the latter: “each of the Defendants entered into separate agreements with

 2   Fortress with a common objective with Fortress to eliminate competition and reap the rewards

 3   from doing so. Fortress is thus at the center of a series of separate bilateral agreements between

 4   Fortress and each PAE to aggregate patents under Fortress’s control to the benefit of Fortress and

 5   each of the PAEs with which it has contracted.” SAC ¶ 54.

 6          The Court also stated that “Plaintiffs must allege that the agreement was intended to harm

 7   or restrain trade.” Dkt. 229 (Order on 2d MTD) at 27 n.10. However, allegations of specific intent

 8   are not required to state a claim under Section 1 of the Sherman Act where there is evidence that

 9   the relevant agreement harmed competition. As the Supreme Court has described, “in a civil action

10   under the Sherman Act, liability may be established by proof of either an unlawful purpose or an

11   anticompetitive effect.” McLain v. Real Est. Bd. of New Orleans, Inc., 444 U.S. 232, 243 (1980)

12   (emphasis in original); see also, e.g., Cal. Dental Ass’n v. F.T.C., 224 F.3d 942, 949 (9th Cir. 2000)

13   (discussing well-established Supreme Court practice to examine intent only in those close cases

14   where plaintiff falls short of proving that defendant’s actions were anticompetitive) (citing Times

15   Picayune Publ’g Co. v. United States, 345 U.S. 594, 614 (1953), and United States v. Griffith, 334

16   U.S. 100, 105 (1948)); Dunn v. Phx. Newspapers, Inc., 735 F.2d 1184, 1189 (9th Cir. 1984) (“the

17   carriers must show either that the purpose of the newspapers’ direct dealings with subscribers was

18   to restrain trade or that it actually injured competition”); PNY Techs., Inc. v. SanDisk Corp., No.

19   11-CV-04689-WHO, 2014 WL 2987322, at *10 (N.D. Cal. July 2, 2014). While “‘smoking gun’

20   evidence of an intent to restrain competition” is relevant to the court’s task of discerning the

21   anticompetitive effects of the alleged scheme, “ambiguous indications of intent… [are] of no value

22   to a court analyzing a restraint under the rule of reason.” Calif. Dental Ass’n v. F.T.C., 224 F.3d

23   942, 949 (9th Cir. 2000) (citing Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1410, 1412-13 (9th

24   Cir.1991)). Therefore, when analyzing Section 1 conduct under the rule of reason, courts do not

25   engage in a “relatively fruitless inquiry into a defendant’s intent.” Id.; see also Phillip E. Areeda

26   & Herbert Hovenkamp, Antitrust Law: An Analysis of Antitrust Principles and Their Application

27   ¶ 1506. (4th and 5th Ed. 2013-2020) (“To focus on an unreasonable intent that is inferred from

28
       Case No. 3:19-cv-07651                        34       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 42 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   undesirable conduct is simply to add an unnecessary step to the analysis of conduct.”).

 2          More specifically, an anticompetitive agreement is illegal, even if only one party thereto

 3   intended an anticompetitive result. See, e.g., Spectators’ Commc’n Network Inc. v. Colonial

 4   Country Club, 253 F.3d 215, 222 (5th Cir. 2001) (“[T]here can be sufficient evidence of a

 5   combination or conspiracy when one conspirator lacks a direct interest in precluding competition,

 6   but is enticed or coerced into knowingly curtailing competition by another conspirator who has an

 7   anticompetitive motive. So even though it was not directly in Anheuser–Busch’s interest to

 8   eliminate competition in the market for on-site advertising at tournaments, other facts in this record

 9   made it economically plausible for Anheuser–Busch to participate in a combination fomented by

10   the PGA.”). Indeed, a defendant may be liable even if it had no intent to restrain trade. See, e.g.,

11   Helix Milling Co. v. Terminal Flour Mills Co., 523 F.2d 1317, 1321 (9th Cir. 1975) (“A jury could

12   find here such anticompetitive intent from defendants’ action in agreeing to a course of action

13   which would necessarily exclude [the plaintiff] from the market, . . . and whose successful

14   attainment would result in an acquisition which could be found to involve a violation of [Section]

15   1.”) (citations omitted). Plaintiffs thus need not plead that each defendant intended to harm

16   competition when they entered into the challenged agreements. They need only allege that

17   Defendants entered into the agreements that harmed competition. Plaintiffs are thus alleging more

18   than that the Defendant PAEs that received favorable terms simply benefitted from preferential

19   business treatment. See MTD SAC at 34-35.

20          Defendants argue that “Plaintiffs allege no facts showing any agreement between any of

21   the PAE defendants.” MTD SAC at 31. In fact, Plaintiffs have specifically identified the written

22   agreements among various Defendants and have pleaded details showing that the PAE Defendants

23   knew about Fortress’s pattern of aggregations and sought to benefit from those efforts. For

24   example, Plaintiffs plead that Inventergy’s CEO told a litigation target that “Fortress[,] does not

25   settle” and that if the target declined to take a license, it would face “an IP bloodbath,” plainly

26   demonstrating that Inventergy considered itself to be operating under Fortress’s command in its

27   assertion efforts. SAC ¶ 85; see also, e.g., id. ¶¶ 68-72 (allegations regarding agreements between

28
       Case No. 3:19-cv-07651                        35       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 43 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   Uniloc and Fortress where Uniloc benefits from patent aggregation scheme), ¶ 88 (alleging that

 2   Inventergy “understood and intended that its patents would be deployed as part of Fortress’s

 3   aggregation strategy to obtain supracompetitive royalties”). It does not matter that the agreements

 4   between Fortress and Defendants appeared ordinary on their face or that licensing or patent transfer

 5   agreements in general are commonplace. Business agreements that take an ordinary form are not

 6   immune from antitrust scrutiny if they harm competition. See, e.g., F.T.C. v. Actavis, Inc., 570

 7   U.S. 136, 149 (2013) (“[P]atent-related settlement agreements can sometimes violate the antitrust

 8   laws.”); United States v. Singer Mfg., 374 U.S. 174, 194-95 (1963) (holding cross-license and

 9   assignment agreement violated antitrust laws where there was “concerted action to restrain trade,

10   clearly established by the course of dealings”); ICANN, 611 F.3d at 502 (holding that allegations

11   regarding a contract for renewals of .com website addresses were sufficient to state Section 1

12   claim); Hurricane Shooters, LLC v. Emi Yoshi, Inc., No. 8:10-CV-762-T-30AEP, 2010 WL

13   4983673, at *2 (M.D. Fla. Dec. 2, 2010) (allegations that patent owner “acquired title to a

14   competitor’s patent . . . in order to restrain commerce in the relevant market, by requiring other

15   competitors, like Defendant, to take a license from Plaintiff at an exorbitant royalty” were

16   sufficient to state Section 1 claim).

17          Additionally, contrary to Defendants’ assertion, Plaintiffs need only allege an agreement

18   between each of the PAEs and Fortress to aggregate patents under Fortress’ control, rather than an

19   overarching conspiracy among the PAEs. MTD SAC at 32. The case on which Defendants rely—

20   Ralph C. Wilson Indus., Inc. v. Am. Broad. Cos., Inc., 598 F. Supp. 694 (N.D. Cal. 1984)—is

21   inapposite. In that case, the plaintiff did not even allege that the defendants engaged in any

22   collusive conduct; rather, the plaintiff was merely challenging uncoordinated vertical contracts

23   entered by the defendants. E.g., id. at 701 (“Rather than argue that exclusive licenses automatically

24   violate Section 1 of the Sherman Act, plaintiff contends that they constitute an unreasonable

25   restraint of trade when enforced by the station defendants against plaintiff. [P]laintiff argues that

26   the exclusive licenses violate the antitrust laws because they are overbroad in geographic scope,

27   are unreasonably long in duration and incorporate unreasonable rights of first refusal.”). Here,

28
       Case No. 3:19-cv-07651                        36       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 44 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   Plaintiffs have plainly alleged unlawful agreements between the PAE Defendants and Fortress that

 2   harmed competition.

 3          Defendants argue that Plaintiffs’ allegations are contradictory because they assert that the

 4   agreements contain both “favorable terms” and “terms so severe that the PAEs have no choice but

 5   to make aggressive and reckless patent assertions to attempt to generate the revenue required to

 6   meet their obligations to Fortress.” MTD SAC at 33-34. But Defendants suggest a contradiction

 7   that does not exist: there is nothing contradictory between the allegations in the SAC and

 8   paragraph 29 of the FAC. Plaintiffs allege in the SAC that “[t]he PAEs received compensation in

 9   the form of favorable terms, reflecting the fact that the PAEs were sharing in the supracompetitive

10   royalties Defendants obtain by eliminating competition.” SAC ¶ 54. In paragraph 29 of the FAC,

11   Plaintiffs also allege that Fortress “condition[s] its investments in PAEs on terms so severe that

12   the PAEs have no choice but to make aggressive and reckless patent assertions to attempt to

13   generate the revenue required to meet their obligations to Fortress.” FAC ¶ 29 (emphasis added).

14   Thus, Plaintiffs have alleged that the PAEs have entered agreements with Fortress that give PAEs

15   opportunities to share in supracompetitive royalties resulting from the patent aggregation scheme’s

16   elimination of competition from substitute patents. At the same time, however, Plaintiffs allege

17   that those agreements include terms under which Fortress can exert control over the PAEs if they

18   fail to generate sufficient royalties from patents in their portfolio. There is nothing contradictory

19   about Plaintiffs’ allegations: they are merely referring to two distinct aspects of Fortress’s

20   agreements with PAEs—one that is a carrot and one that is a stick. The same is true regarding

21   Plaintiffs’ allegations that the revenue-sharing agreement between Uniloc and Fortress was a

22   “favorable” deal for Uniloc even though it defaulted on the agreement and now lacks standing to

23   assert those patents. See MTD SAC at 34.

24          Defendants also accuse Plaintiffs of alleging that Inventergy received “handsome

25   consideration” from Fortress without identifying what the handsome consideration was. MTD

26   SAC at 34. First, the precise amount of consideration that Inventergy received is information that

27   is within Fortress’s control and can be obtained through discovery. Second, Plaintiffs did provide

28
       Case No. 3:19-cv-07651                        37       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 45 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   allegations regarding the magnitude of the consideration, in that it was sufficiently large for

 2   Inventergy to turn over “sole discretion” regarding monetization efforts to Fortress. SAC ¶ 88.

 3                  Plaintiffs Have Adequately Alleged a Section 7 Claim

 4          Defendants return to their same argument that market share allegations are required for a

 5   Section 7 claim. They ignore the fundamental distinction between a pre-consummation Section 7

 6   claim and a Section 7 claim, like those in the SAC, based on a consummated transaction. In the

 7   pre-consummation case, there can be no direct evidence of how the merger harmed competition,

 8   so the courts are required to rely on circumstantial evidence, usually market share data, to assess

 9   the potential of the merger to cause anticompetitive harm in the future. There is no need for such

10   indirect evidence in the case of a consummated merger, like the acquisitions at issue here, where

11   Defendants’ post-merger conduct provides direct evidence of the anticompetitive effects of the

12   merger.

13          In the Order on the Motion to Dismiss the Complaint, the Court acknowledged that direct

14   evidence of anticompetitive effects could be relevant to a Section 7 analysis. Order on 1st MTD

15   at 29-30. Contrary to Defendants’ position, an antitrust plaintiff need not plead circumstantial

16   evidence of market power instead of direct evidence of anticompetitive effects. See, e.g., F.T.C. v.

17   Ind. Fed’n of Dentists, 476 U.S. 447, 460-61 (1986); Rebel Oil Co. v. Atl. Richfield Co., 51 F.3d

18   1421, 1434 (9th Cir. 1995); Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1413 (9th Cir. 1991); Oltz

19   v. St. Peter’s Cmty. Hosp., 861 F.2d 1440, 1448 (9th Cir. 1988). This is true not only for Plaintiffs’

20   claim under Section 1 of the Sherman Act but also for their claim under Section 7 of the Clayton

21   Act. See F.T.C. v. Lab. Corp. of Am., No. CV 10-1873-AG, 2011 WL 3100372, at *14 (C.D. Cal.

22   Mar. 11, 2011) (inquiry based on product market, geographic market, and merger’s probable effect

23   “does not exhaust the possible ways to prove a § 7 violation on the merits, much less the ways to

24   demonstrate a likelihood of success on the merits in a preliminary proceeding.” (quoting F.T.C. v.

25   Whole Foods Mkt., Inc., 548 F.3d 1028, 1036 (D.C. Cir. 2008))); see also, e.g., United States v.

26   E.I. du Pont de Nemours & Co., 353 U.S. 586 (1957) (determining that acquisition violated Section

27   7 based on evidence of post-acquisition anticompetitive effects); Intellectual Ventures I LLC v.

28
       Case No. 3:19-cv-07651                        38       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 46 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   Capital One Fin. Corp., 99 F. Supp. 3d 610, 630 (D. Md. 2015) (determining that although party’s

 2   initial patent acquisitions may not have violated Section 7, “at some point, the acquisitions, as

 3   alleged, created a monopoly and crossed the line to actionable under § 7”).

 4          Defendants’ reliance on Synopsys, Inc. v. ATopTech, Inc. is misplaced. No. C 13-2965

 5   MMC, 2015 WL 4719048, at *6 (N.D. Cal. Aug. 7, 2015); see also MTD SAC at 38. There, the

 6   court relied on the fact that the plaintiff did not allege anything about the market or the conduct of

 7   the merging parties before the merger that would enable the court to compare them to the market

 8   and conduct after the merger and thus to conclude that the merger had harmed competition.

 9   Synopsys, 2015 WL 4719048, at *16 (“ATopTech has not alleged any facts showing the state of

10   the market before the challenged acquisitions”). That stands in stark contrast to the SAC, where

11   Plaintiffs have not simply alleged that the royalties Defendants demand and receive are

12   supracompetitive, Plaintiffs have alleged how the royalties are supracompetitive as compared to

13   the pre-aggregation world. See, e.g., SAC ¶ 71, 165. Further, Synopsis does not address the

14   Section 7 analysis in the context of direct evidence of anticompetitive effects.

15                  Plaintiffs Have Adequately Alleged UCL Claims

16          Defendants wrongly argue that Plaintiffs’ UCL claims are barred by California’s anti-

17   SLAPP statute. “The analysis of an anti-SLAPP motion proceeds in two steps: First, the court

18   decides whether the defendant has made a threshold showing that the challenged cause of action

19   is one ‘arising from’ protected activity. If the court finds such a showing has been made, it then

20   must consider whether the plaintiff has demonstrated a probability of prevailing on the claim.”

21   Barry v. State Bar of Cal., 386 P.3d 788, 790 (Cal. 2017) (internal quotation marks omitted).

22   Defendants’ anti-SLAPP motion fails at both steps.

23          First, Plaintiffs’ UCL claim is not based on protected activity because their claim arises

24   from Defendants’ patent transfer scheme and the resulting elimination of competition that has

25   enabled Defendants’ supracompetitive royalty demands on Plaintiffs and others. The Court has

26   already recognized this distinction in holding that Noerr-Pennington does not bar Plaintiffs’

27   claims. Order on 1st MTD at 29-30. Contrary to Defendants’ representation, the court in Equilon

28
       Case No. 3:19-cv-07651                        39       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 47 of 49

                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   Enter. v. Consumer Cause, Inc., 29 Cal. 4th 53, 68 n.4 (2002), did not determine that the form of

 2   relief sought determines whether the action arises from protected activity. Rather, in that case, the

 3   court referenced the injunctive relief sought to support its statement that the party’s purported

 4   “pure intentions” in the suit were beside the point. Id. at 67 & n.4. Common Cause served Equilon

 5   with a notice of an intent to sue for health and safety violations under Proposition 65, and Equilon

 6   responded with an action seeking, among other things, an injunction barring Common Cause from

 7   filing a Proposition 65 enforcement action. The court determined that “Equilon’s action for

 8   declaratory and injunctive relief expressly was based on Consumer Cause’s activity in furtherance

 9   of its petition rights.” Id. at 67-68 (emphasis added). That is in contrast to this case, where the

10   relief Plaintiffs seek is based on Defendants’ patent aggregation and assertion scheme.

11          Second, Plaintiffs’ UCL claim does not fail as a matter of law for the same reasons the

12   federal antitrust claims survive a motion to dismiss, as discussed above.

13   V.     CONCLUSION

14          For the reasons set forth above, the Court should deny Defendants’ Motion to Dismiss and

15   to Strike the Plaintiffs’ Second Amended Complaint.

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                        40       MEMORANDUM IN OPPOSITION TO JOINT
                                                              MOTION TO DISMISS AND TO STRIKE
          Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 48 of 49

             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   DATED: June 14, 2021                    Respectfully submitted,

 2
                                             By: /s/ Mark D. Selwyn
 3

 4                                           Mark D. Selwyn (SBN: 244180)
                                             mark.selwyn@wilmerhale.com
 5                                           WILMER CUTLER
                                              PICKERING HALE AND
 6                                            DORR LLP
                                             2600 El Camino Real, Suite 400
 7                                           Palo Alto, CA 94306
                                             Telephone: +1 650 858 6000
 8                                           Facsimile: +1 650 858 6100

 9                                           William F. Lee
                                             william.lee@wilmerhale.com
10                                           Joseph J. Mueller
                                             joseph.mueller@wilmerhale.com
11                                           Timothy Syrett
                                             timothy.syrett@wilmerhale.com
12                                           WILMER CUTLER
                                               PICKERING HALE AND
13                                             DORR LLP
                                             60 State Street
14                                           Boston, MA 02109
                                             Telephone: +1 617 526 6000
15                                           Facsimile: +1 617 526 5000

16                                           Leon B. Greenfield
                                             leon.greenfield@wilmerhale.com
17                                           Amanda L. Major (admitted pro hac vice)
                                             amanda.major@wilmerhale.com
18                                           WILMER CUTLER
                                               PICKERING HALE AND
19                                             DORR LLP
                                             1875 Pennsylvania Avenue, N.W.
20                                           Washington, DC 20006
                                             Telephone: +1 202 663 6000
21                                           Facsimile: +1 202 663 6363

22

23                                           Attorneys for Plaintiffs
                                             INTEL CORPORATION, APPLE INC.
24

25

26

27

28
     Case No. 3:19-cv-07651             41        MEMORANDUM IN OPPOSITION TO JOINT
                                                  MOTION TO DISMISS AND TO STRIKE
            Case 3:19-cv-07651-EMC Document 254 Filed 06/14/21 Page 49 of 49

               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on June 14, 2021, I electronically filed the foregoing documents using

 3   the CM/ECF system which will send notification of such filing to the e-mail addresses registered

 4   in the CM/ECF system, as denoted on the Electronic Mail Notice List.

 5

 6   DATED: June 14, 2021                         /s/ Mark D. Selwyn
                                                    Mark D. Selwyn
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651                      42       MEMORANDUM IN OPPOSITION TO JOINT
                                                            MOTION TO DISMISS AND TO STRIKE
